Title: 58. A Bill Directing What Prisoners Shall Be Let to Bail, 18 June 1779
From: Committee of the Virginia Assembly
To: 


For ascertaining in what cases persons apprehended on suspicion of felony shall, or shall not, be admitted to bail, Be it enacted by the General Assembly that those shall be let to bail who are apprehended for any crime not punishable in life or limb: And if the crime be so punishable, but only a light suspicion of guilt fall on the party he shall in like manner, be bailable: But if the crime be punishable in life or limb, or if it be manslaughter, and there be good cause to believe the party guilty thereof, he shall not be admitted to bail.
No person shall be bailed after conviction of any felony.
If any Justice let any go at large, on bail, who is not bailable, or refuse to admit to bail any who have right to be so admitted, after they shall have offered sufficient bail; or require excessive bail, he shall be punished by imprisonment and amercement at the discretion of a jury.
